Citation Nr: 1825983	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to November 28, 2014, and as 70 percent disabling thereafter.  

3. Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

As a matter of background, this appeal was remanded by the Board in June 2016 so that the Veteran could be afforded a hearing before a Veterans Law Judge.  In February 2017, the Veteran submitted a statement withdrawing that hearing request.  

The matters were returned to the Board in May 2017, at which time it remanded the claims again, this time for further development.  The Board will discuss deficiencies with that development in the below remand.

The issues of entitlement to increased disability ratings for bilateral pes planus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in connection with his service connection claim for TBI in June 2017; he failed to appear for that examination and has not provided good cause for that missed appointment.

2. The Veteran's TBI diagnosis cannot be confirmed; any TBI is less likely than not related to his active service.  





CONCLUSION OF LAW

The criteria for service connection of TBI have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously remanded this issue in June 2016 so that a new examination could be obtained for his claimed TBI.  That examination was scheduled for June 29, 2017, and the Veteran notified at his address on record.  The Veteran failed to appear for that examination, and has yet to provide any explanation for that failure to attend.  The Court of Appeals for Veterans Claims (Court) has held that when developing evidence pertinent to a claim, the Veteran also has a duty to cooperate with VA in developing the required evidence; the duty to assist is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Because the Veteran has not provided an explanation or cause for missing this appointment, the Board will move forward with a decision absent the evidence requested by its prior remand.


I. Service Connection

The Veteran seeks service connection for residuals of a TBI.  He has asserted that he was exposed to multiple improvised explosive device (IED) blasts during his service in Southwest Asia.  The Board finds that the claim must be denied.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran was afforded a VA examination in November 2013.  That examination provided a diagnosis of TBI, but then concluded that there was no evidence of residuals of a TBI at that time.  The examiner stated that the Veteran's headaches are not consistent with residuals of a TBI, and his emotional/behavioral issues are secondary to his service-connected PTSD, not the TBI.  Ultimately, he concluded that the claimed condition was less likely than not related to active service.  

The Board, in its 2016 remand, found the November 2013 examination report to be less than adequate to base a decision on because it was contradictory in diagnosing a TBI while finding no evidence of TBI residuals at the time.  It also noted the prior examiner did not provide an explanation for finding the emotional and behavioral symptoms were attributable to PTSD.  As such, the Board ordered a new examination be conducted.  As addressed above, that examination was scheduled for June 2017, but the Veteran failed to attend and has not provided cause for missing that appointment.  

In light of the Veteran not attending his appointment as scheduled, the Board must adjudicate the claim on the existing evidence of record.  Although the 2013 examination report provided a potential diagnosis of TBI, that diagnosis is questionable at best because it also indicates that there is no evidence of residuals of a TBI.  Further, even presuming that the diagnosis could be accepted by the Board, there is no evidence linking any diagnosed TBI to the Veteran's reported blast incidents during active service.  Essentially, the claim fails the first and third criteria for service connection: a confirmed present diagnosis, and a causal nexus to service.  In reaching this conclusion, the Board bases its decision not on the conclusions of the 2013 examiner, but rather on the general lack of evidence supporting the underlying claim.  Absent a confirmed diagnosis and adequate causal nexus, the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for a traumatic brain injury is denied.  


REMAND

A remand by the Board confers upon a claimant a right to compliance with the remand orders.  The Board errs as a matter of law when it fails to ensure strict compliance with its own remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2016 remand, the Board specifically ordered that a supplemental statement of the case be issued with regard to the issues of increased ratings for bilateral pes planus and PTSD.  Specifically, the Board ordered the RO to consider all VA treatment records since the December 2013 statement of the case (PTSD) and supplemental statement of the case (pes planus), as well as the VA examinations which had been conducted since that time.  Particularly, the Board observes that examinations of both disabilities had been conducted in April 2015, and an additional foot examination was carried out in October 2016.  None of those examination reports had been considered up to that date in a supplemental statement of the case.  Also of consequence in the June 2016 remand, the Board ordered that the Veteran be afforded a new examination on connection with his service connection claim for TBI.

As addressed in the above decision, the Veteran was scheduled for his TBI examination in June 2017, but failed to appear for that examination.  To the extent that that ordered development was carried out, that issue is addressed above.  However, the Veteran was not scheduled for a psychiatric or foot examination at that time because the Board did not order such examinations and there is no record of any such examinations being scheduled.  

In August 2017, the RO issued a supplemental statement of the case which denied the benefits sought in both increased rating claims.  Specifically, that supplemental statement rejected the Veteran's claims purportedly because the Veteran failed to appear for examinations which were allegedly scheduled for him in June 2017.  This is an incorrect statement of the facts as the Veteran was never scheduled for a psychiatric or foot examination at that time.  Further, the Board finds issue with the supplemental statement as it fails to consider or assess the April 2015 and October 2016 examination reports, which are of record.  Rather, the RO merely stated that "the evidence of record is insufficient to increase [the Veteran's] current disability, and [the Veteran] failed to report for VA examinations without good cause."  There is no indication from the August 2017 supplemental statement of the case that the post-2013 evidence, including the 2015 and 2016 examination reports, was considered.

Therefore, because the RO issued a supplemental statement of the case which failed to address the evidence of record, per the Board's prior remand orders, an additional remand is necessary so that the Board may ensure compliance with the prior remand.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. Issue the Veteran and his representative a supplemental statement of the case which addresses the Veteran's claims for increased ratings for PTSD and bilateral pes planus.  Specifically, the RO must acknowledge and address the April 2015 PTSD and foot examinations, and the October 2016 foot examination.  The RO is notified that the Veteran was never scheduled for an examination June 2017 in connection with either claim remaining on appeal, and there is no indication that he has ever failed to appear for such an examination.  

3. Thereafter, allow adequate time to respond before returning the matters to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


